Citation Nr: 0009054	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  96-44 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral 
chondromalacia patella. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active duty for training from August 1993 to 
May 1995.

This appeal arises from a decision by the St. Paul, 
Minnesota, Department of Veterans Affairs (VA) Regional 
Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence demonstrates that the veteran's bilateral 
chondromalacia patella was incurred during service.


CONCLUSION OF LAW

The veteran's bilateral chondromalacia patella disability was 
incurred as a result of service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. § 1131. Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure).  Additionally, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The United States Court of Claims for Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b)(1999).  The 
Court held that the chronicity provision applies where there 
is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition. Savage v. Gober, 10 Vet.App. 489 
(1997).  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Id. at 498.

Factual Background

A treatment note dated in July 1991 from the Sleepy Eye 
Medical Clinic (Sleepy Eye) states that the veteran had 
injured his knees the day before while riding a motorcycle.  
Examination revealed bruising in the medial aspect of the 
right knee over the medial tibial plateau.  X-rays were 
negative for and the veteran had full range of motion.  The 
diagnosis was contusion of the right and left knees.  He was 
instructed to gradually resume his full activities.  

A September 1991 treatment note from Jeffrey T. Garske, M.D., 
states that the veteran had had knee problems since a dirt 
bike accident that July.  Each knee had a positive grind 
test.  There was no instability.  The impression was 
bilateral chondromalacia patella.

The veteran's service medical records include the August 1993 
examination for entry report, which is negative for 
complaints or findings of a knee condition.  During a 
February 1994 examination the veteran denied any knee 
problems.  The records also include an April 1994 complaint 
of bilateral knee pain.  Slight patellofemoral crepitus was 
noted bilaterally.  The impressions included patellofemoral 
degenerative joint disease.

During a January 1995 service examination the veteran 
complained of a trick or locked knee.  The examiner noted 
patellar apprehension and pain on patellar stress.  Both 
knees were tender to palpation.  No effusion was present.  
The diagnosis was post-traumatic patellofemoral degenerative 
joint disease. 

A February 1995 request for separation of the veteran states 
that he had been medically excused from inactive duty for 
training because of chronic bilateral knee pain since June 
1994.  Bilateral arthroscopies were performed in October 
1994.  The request states that the veteran's 1991 motorcycle 
accident may have been the underlying cause of his condition.  
The request states that an April 1994 examination found his 
legs to be unremarkable.  The only adverse finding was that 
of slight patellofemoral crepitus bilaterally.  The request 
notes that the January 1995 examination found the veteran to 
be physically unqualified for further service.

Sleepy Hollow records indicate that the veteran complained of 
continuing aching in his knees and had a left knee contusion 
from playing hockey in February 1992.  The diagnosis was 
bilateral knee pain, possible torn menisci.  Sutures from 
athroscopies were removed in October 1994.  The diagnosis was 
chondromalacia patella, status post-arthroscopic surgery.  

In April 1994 Dr. Garske noted that the veteran had a chronic 
history of bilateral anterior knee pain accompanied by 
buckling, giving way and retropatellar crepitus.  X-rays 
showed shallow femoral notches but no patellar femoral mal-
alignment.  The impression was bilateral chondromalacia 
patella.  

Treatment notes from S. W. O'Driscoll, M.D., of the Mayo 
Clinic, reveal that the veteran had a long history of 
bilateral knee pain that was aggravated by a motorcycle 
accident in 1991.  The likely diagnosis was patellofemoral 
chondromalacia.  By October 1994 the veteran's knees had 
worsened rather than improved.  The examination results were 
the same as in July; full range of motion, no evidence of 
effusion, crepitus in the patellofemoral joint and pain on 
compression.  He would undergo arthroscopies.  Bilateral 
diagnostic arthroscopies with debridement of the right 
patella and a partial synovectomy of the right knee were 
performed in October 1994.  A November 1994 note states that 
correspondence was sent regarding trauma due to a motorcycle 
accident in 1991.  A November 1994 letter from Dr. 
O'Driscoll, states that the veteran's knees had post-
traumatic changes that presumably occurred as a result of a 
motorcycle accident in 1991.

An October 1996 letter from John A. Springer, M.D., of the 
Orthopedic and Fracture Clinic, states that he had reviewed 
the veteran's claims file, his clinical presentation, X-rays 
from the Mayo Clinic from December 1994 and May 1995 and the 
veteran's other records from the Mayo Clinic.  Dr. Springer 
noted that the findings in the October 1994 operative report 
corresponded to a post-traumatic type of injury.  He also 
noted that the veteran related playing sports after his 1991-
motorcycle accident without any real difficulties.  He noted 
that the operation report listed cartilage softening, 
blistering and fissuring of the patellar cartilage surfaces.  
Dr. Springer stated that those findings were consistent with 
a post-traumatic type of injury.  It was his opinion that the 
veteran's aggressive participation in service activities led 
to the development of his bilateral chondromalacia patella.  

An October 1996 report from Michael J. Ecker, M.D., includes 
an impression of medial patellar facet syndrome.  Dr. Ecker 
did not offer an opinion regarding a link between the 
veteran's active service and his bilateral knee condition.

Analysis

A preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (1999).

The evidence regarding the veteran's bilateral knee condition 
is in conflict.  Dr. O'Driscoll and the service found that 
the cause of the knee condition was the motorcycle accident 
of 1991.  The Board notes that the service's finding was 
equivocal in that the request for separation stated that the 
motorcycle accident might have been the underlying cause of 
the veteran's knee condition.

The Board finds that the assessment by Dr. Springer is more 
credible than that of Dr. O'Driscoll.  Dr. O'Driscoll found 
only contusions on the veteran's knees after the 1991 
motorcycle accident.  There was no contemporaneous medical 
evidence of more extensive damage to either knee.  Although 
Dr. O'Driscoll has maintained that the veteran's knee 
problems were due to his motorcycle accident, Dr. Springer 
has had the benefit of reviewing the entire claims file in 
addition to Dr. O'Driscoll's notes.  Dr. Springer found that 
the findings during the arthroscopies in October 1994 were 
consistent with trauma.  He further opined that the veteran 
incurred trauma in service.  Additionally, the Sleepy Eye 
treatment notes corroborate the veteran's history as he 
related it to Dr. Springer in that there is evidence that the 
veteran was playing hockey in the years after the 1991-
motorcycle accident.  Since Dr. Springer had access to all of 
the medical evidence available, his opinion is accorded the 
greater weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 472 
(1993) (Court declined to adopt rule in which the opinion of 
a treating physician is accorded more weight in the 
evaluation of veterans claims).  Although the Board is not 
free to ignore the opinion of a treating physician, it is 
"certainly free to discount the credibility of that 
physician's statement."  Senden v. Derwinski, 2 Vet. App. 97, 
101 (1992).

Therefore, the Board finds that the evidence supports 
entitlement to service connection for bilateral 
chondromalacia patella.  All doubt has been resolved in favor 
of the appellant.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 
3.102, 3.303, 3.304(d).  







ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for bilateral 
chondromalacia patella is granted. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

